IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA

V.
No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, ef al.,

UNDER SEAL
Defendants.

‘mt me ee ee

NONDISCLOSURE ORDER

The United States has filed an ex parte Motion in which it has requested that the Court
place under seal a Notice of Correction to the Record stating that the government will not be
calling General Flynn as a witness in its case-in-chief on the ground that any public disclosure
of that Notice at this time may affect the impartiality of the venire panel selected to hear this case
and that the Notice should not be publicly disclosed until after the jury returns a verdict. Upon
consideration of the ex parte Motion of the government, and the Court having found good cause
for the entry of this Order, including the reasons stated in the government’s motion, it is hereby

ORDERED that the defendant, the defendant’s counsel, Michael T. Flynn, and Flynn's
counsel shall not disclose to anyone the existence of this Order or the Government's Notice of
Correction to the Record, to be filed, unless otherwise ordered by the Court; and it is further

ORDERED that the Court will hold a hearing at 10:00 a.m. on Tuesday, July 9, 2019 on
whether this Order and the Government’s Notice of Correction of the Record shall remain under

seal.

 
  

 

Anthony J. fs
United States Diffict Judge
Alexandria, Virginia ’

July 3, 2019
